Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Under page 4 line 9 contains the information "a first and a second armour layer con-axially arranged"; page 4 line 11 contains the information "the first armour layer”; page 4 line 14 contains the information "the second armour layer”. Are “first armour layer” and “second armour layer” two different armour layers or just one layer?
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28-47 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation “an end-fitting for terminating an unbonded flexible pipe and an unbonded flexible pipe” in line 1-2, rendering the claim indefinite. It is unclear, while turning to the specification and drawings for guidance, about how to define the meaning of “an end-fitting for terminating an unbonded flexible pipe and an unbonded flexible pipe”? Appropriate correction/clarification is required.
Claim 28 recites the limitation "a first and a second armour layer" in line 2-3, and recites the limitation "the first and the second armour layers" in line 6-7, rendering the 
Claim 30 recites the limitation "connecting the second armour layer with the same power-source as the first armour layer" in line 2, rendering the claim indefinite. It is unclear what the relation between “the same power-source” and “the first armour layer” are? Appropriate correction/clarification is required.
Claim 30 recites the limitation "wherein the end-fitting comprises electrical connections for connecting the second armour layer with the same power-source as the first armour layer, a different power-source or ground”, rendering the claim indefinite because it is unclear about how many different options are under this limitation?  The limitation need to be re-write with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is requires.
Claim 34 recites the limitation "wherein the functional fluid is selected from a moisture absorbing fluid, a liquid a gas a transformer oil, and an arc suppressing fluid”, rendering the claim indefinite because it is unclear about how many different options are under this limitation?  The limitation need to be re-write with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is requires.

Claim 41 recites the limitation "the internal pressure sheath” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the termination” in line 2 twice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "a first and a second armour layer" in line 2, and recites the limitation "the first and the second armour layers" in line 6, rendering the claim indefinite. It is unclear, while turning to the specification and drawings for guidance, whether there are two different armour layers? For examination purposes, examiner interprets "a first and a second armour layer" as "a first armour layer and a second armour layer", and interprets "the first and the second armour layers" as "the first armour layer and the second armour layer".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-32, 36-38 and 39-43  are rejected under 35 U.S.C. 103 as being unpatentable over Costa Filho (EP 0 485 220 A1) in view of Clements et al. (US 2017/0341149 A1).
Regarding Independent Claim 28, Costa Filho discloses an assembly comprising an end-fitting (terminal connector 27, Figs 6-7) for terminating an unbonded flexible pipe (a flexible pipeline 13, Figs 6-7) and an unbonded flexible pipe, said unbonded flexible pipe comprising a first and a second armour layer co-axially arranged (stainless steel carcass 35 and double-reinforced crossed amouring 31, Fig 7), and an electric heating system (an electric heating system, P 4 line 29), said end-fitting comprises means (mechanically anchoring 35 to 27 at end of 49 as shown in Fig 7) for mechanically anchoring the first armour layer to the end-fitting and comprises electrical connections (through electric cable 49, Fig 72) for connecting the first armour layer to a power-source (electric unit…the source of current, P 3 line 25-26), said end-fitting comprises means (bracket 43, Fig 7, P 4 line 39) for mechanically anchoring the second armour layer to the end-fitting, the first and the second armour layers being electrically insulated from each other by at least one electrically insulating layer (electric insulating layer 47, Fig 7) in the end-fitting, a local volume in the end-fitting adjacent to the electrically insulating layer (any volume in 10 adjacent to 47, Fig 7).
Costa Filho discloses the invention substantially as claimed and as discussed above; except, wherein a local volume in the end-fitting adjacent to the electrically insulating layer is adapted for injection of a functional fluid.
Clements et al. teach wherein a local volume (a local volume of fluid communication passageway 350...located at any desired location, Fig 3, [0099]) in an end-fitting (300, Fig 3, [0096]) is adapted for injection of a functional fluid (such as oil and/or gas and/or water, [0002]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of 
Regarding Claims 29-31, 36-38 and 41-42 Costa Filho in view of Clements et al. teach the invention as claimed and as discussed above, and Costa Filho further teaches Claim 29, wherein the end-fitting comprises electrical connections for connecting the second armour layer to a power-source (a controlled rectifier 21 as the source of current, Fig 5, P 4 line 33; armouring 31 and carcass 35…electrically connected together by means of an electric cable 49, Fig 7, P 4 line 48-50); Claim 30, wherein the end-fitting comprises electrical connections for connecting the second armour layer with the same power-source as the first armour layer (armouring 31 and carcass 35…electrically connected together by means of an electric cable 49, Fig 7, P 4 line 48-50), a different power-source or ground; Claim 31, wherein the end-fitting comprises means for connecting at least one of the first or second armour layers to ground (having in tis end grounded, Fig 5, P 4 line 32); Claim 36, wherein the first armour layer is a carcass (stainless steel carcass 35, Fig 7, P4 line 36); Claim 37, wherein the second armour layer is selected from a pressure armour, a tensile armour, and a combination of tensile armour and pressure armour. (double-reinforced crossed amouring 31, Fig 7); Claim 38, wherein the first and the second armour layer are separated by an internal pressure sheath, said internal pressure sheath being the Claim 41, wherein the local volume is placed adjacent to the internal pressure sheath (a volume in 10 adjacent to 47 shown in Fig 7); Claim 42, wherein the local volume is placed at a position between the termination of the first armour layer and the termination of the second armour layer (a volume in 10 between the termination of the first armour layer  35 and the termination of the second armour layer 31 shown in Fig 7).
Regarding Claims 32 and 39-40, Costa Filho in view of Clements et al. teach the invention as claimed and as discussed above; except Claim 32, wherein the local volume communicates with the exterior surface of the end-fitting via at least one channel; Claim 39, wherein the local volume has volume in the range of about 1 cm3 to about 500 cm3; Claim 40, wherein the functional fluid is injected into the local volume with a pressure from about 0 barg the operational pressure of the pipe.
Clements et al. further teach Claim 32, a local volume (a local volume of fluid communication passageway 350...located at any desired location, Fig 3, [0099]) communicates with an exterior surface of an end-fitting (300, Fig 3, [0096]) via at least one channel (communication passageway 350 and port 360, Fig 3, [0099]); Claim 39, wherein the local volume has a volume (see the local volume of fluid communication passageway 350 in Fig 3) in the range of about 1 cm3 to about 500 cm3. Note: Clements et al. do not explicitly disclose that the local volume has volume in the range of about 1 cm3 to about 500 cm3; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made wherein a local volume has volume in the range of about 1 cm3 to about 500 cm3, since such a configurations would have involved a mere change in the volume of a component, a Claim 40, wherein the functional fluid is injected into the local volume with a pressure from about 0 barg the operational pressure of the pipe (fluid communication passageway 350 extends from an opening 355 at the open mouth end 325 of the end fitting component, [0099]; for communicating fluid pressure, [0100], Fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Costa Filho in view of Clements with Clements’s further teaching of the limitations under Claims 32 and 39-40 because Clements teaches, in Para. [0099] that providing a fluid communication passageway at any desired location near internal surfaces and/or external surfaces of the end fitting component part for operational convenience during process.
Regarding Independent Claim 43, Costa Filho discloses a method for reducing stray current in an end-fitting (terminal connector 27, Figs 6-7) for terminating an unbonded flexible pipe (a flexible pipeline 13, Figs 6-7) comprising a first and a second armour layer co-axially arranged (stainless steel carcass 35 and double-reinforced crossed amouring 31, Fig 7), and an electric heating system (an electric heating system, P 4 line 29), said end-fitting comprises means (mechanically anchoring 35 to 27 at end of 49 as shown in Fig 7) for attaching the first armour layer to the end fitting  and comprises electrical connections (through electric cable 49, Fig 72) for connecting the first armour layer to a power source (electric unit…the source of current, P 3 line 25-26), 
Costa Filho discloses the invention substantially as claimed and as discussed above; except, comprises the step of injecting a functional fluid into the local volume.
Clements et al. teach a step of injecting a functional fluid (to transport production fluids, [0002]; inlet of the fluid communication passageway 350, [0099]) into a local volume (a local volume of fluid communication passageway 350...located at any desired location, Fig 3, [0099]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Costa Filho with Clements’s teaching of comprises the step of injecting a functional fluid into the local volume because Clements teaches, in Para. [0099] that providing a fluid communication passageway at any desired location near internal surfaces and/or external surfaces of the end fitting component part for operational convenience during process.
Claims 33-35 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Filho (EP 0 485 220 A1) in view of Clements et al. (US 2017/0341149 A1) as applied to Claim 28 and Claim 43 respectively, further in view of Kuljian (US 3,818,116) as an evidentiary evidence.
Regarding Claims 33-35 and 44-45, Costa Filho in view of Clements et al. teach the invention as claimed and as discussed above; except Claim 33, wherein the functional fluid is an electrically insulating fluid; Claim 34, wherein the functional fluid is selected from a moisture absorbing fluid, a liquid a gas a transformer oil, and an arc suppressing fluid; Claim 35, wherein the functional fluid is FS6 (sulfurhexaflouride) or a halogenated gas such as freon 12; Claim 44, wherein the functional fluid is selected from the group consisting of an electrically insulating fluid, a moisture absorbing fluid and a transformer oil; Claim 45, wherein the functional fluid is a gas, such as SF6 (sulfurhexaflouride) or Freon 12.
Kuljian teaches Claim 33, wherein a functional fluid is an electrically insulating fluid (a heat absorbing medium such as transformer oil, Col 1 line 58); Claim 34, wherein the functional fluid is selected from a moisture absorbing fluid, a liquid a gas a transformer oil, and an arc suppressing fluid (transformer oil, Col 1 line 58); Claim 35, wherein the functional fluid is FS6 (sulfurhexaflouride) or a halogenated gas such as freon 12 (Sulphur hexa-fluoride (SF6) , Col 1 line 59); Claim 44, wherein the functional fluid is selected from the group consisting of an electrically insulating fluid, a moisture absorbing fluid and a transformer oil (a heat absorbing medium such as transformer oil, Col 1 line 58); Claim 45, wherein the functional fluid is a gas, such as SF6 (sulfurhexaflouride) or Freon 12 (Sulphur hexa-fluoride (SF6) , Col 1 line 59).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Costa Filho in view of Clements with Kuljian’s teaching as an evidentiary evidence of the limitations under Claims 33-35; and to modify the method of Costa Filho in view of Clements with Claims 44-45 because Kuljian teaches, in Abstract, of providing an excellent insulating and heat absorption medium to absorb the heat losses produced by the flow of current through the conductors during operation.
Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Filho (EP 0 485 220 A1) in view of Clements et al. (US 2017/0341149 A1) as applied to Claim 43, further in view of Ackley et al. (US 2003/0181863 A1) as an evidentiary evidence.
Regarding Claims 46-47, Costa Filho in view of Clements et al. teach the invention as claimed and as discussed above; except Claim 46, wherein the functional fluid is injected into the local volume batch-wise; Claim 47, wherein the functional fluid is injected continuously into the local volume.
Ackley et al. teach Claim 46, wherein a fluid is injected into a local volume (transfer the fluid to the adapter 10, [0006, 0020, Figs 1-3]) batch-wise (a two step process, [0006]); Claim 47, wherein the functional fluid is injected (transfer the fluid to the adapter 10, [0006, 0020, Figs 1-3]) continuously into a local volume (injet the fluid in a single step, [0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Costa Filho in view of Clements with Ackley’s teaching as an evidentiary evidence of the limitations under Claims 46-47 because Ackley teaches, in Abstract, of providing and excellent method to deliver fluid from a syringe into a fluid cavity in the adapter in a continuously /batch way during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761